Citation Nr: 9930117	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-00 658	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus, with plantar fasciitis.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.  

4.  Entitlement to an increased rating for traumatic 
arthritis of the right ankle, currently evaluated as 20 
percent disabling.  

5.  Entitlement to an increased rating for residuals of an 
avulsion fracture of the medial malleolus, with traumatic 
arthritis of the left ankle, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
December 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1994 rating decision of the Phoenix, 
Arizona, Regional Office of the Department of Veterans 
Affairs (VA), which denied service connection for a left knee 
disorder and pes planus, with plantar fasciitis.  The appeal 
is also taken from rating decisions of the No. Little Rock, 
Arkansas Regional Office in October 1996 and January 1997, 
which granted increased ratings for the veteran's low back 
disorder and for his ankle disorders.  

The case was remanded in May 1998.  While the case was 
pending, the veteran moved and the continued processing of 
the appeal was accomplished by the VA Regional Office in 
Columbia, South Carolina (RO).  

The issues of entitlement to increased ratings for 
lumbosacral strain and traumatic arthritis of the right and 
left ankles will be addressed in the REMAND section of this 
decision.



FINDINGS OF FACT

1.  There has been no establishment of an etiologic nexus 
between currently demonstrated pes planus, with plantar 
fasciitis and service.

2.  A chronic left knee disorder is not currently 
demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for bilateral pes planus.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a left knee 
disability.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. 
§ 3.303(b) (1999).  

I.  Service Connection

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such claims, his appeal must fail and there 
is no duty on the VA to assist him in the development of his 
claims because such additional development would be futile.  
Id.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. 
§ 3.303(b) (1999).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well-grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

It is noted that, in compliance with a Board remand, the 
veteran was scheduled for additional VA compensation 
examinations in 1998 and 1999.  He did not report for either 
examination.  His representative has argued that additional 
attempts should be made to schedule these evaluations because 
a remand by the Board "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  However, in view of the fact that these claims for 
service connection are not considered to be plausible, 
additional development is not possible.  Morton v. West, 12 
Vet. App. 477 (1999).


A.  Pes Planus

Service medical records show no abnormality of the feet on 
examination at entry upon active duty.  In October 1984, the 
veteran was seen for complaints of bilateral foot pain of two 
months duration.  He stated that he had a history of fallen 
arches.  The initial assessment on acute medical care 
evaluation was possible pes planus.  A podiatry evaluation 
was conducted in November 1984.  At that time, the veteran 
complained of plantar soreness of both feet with prolonged 
walking and standing while in combat boots.  Examination 
showed the feet to be anatomically normal, without pes planus 
and with no plantar tenderness.  The assessment was chronic 
plantar fascial strain.  Custom inserts were recommended.  At 
the time of a medical examination in December 1990, clinical 
evaluation of the feet was normal.  The examiner noted that 
there were no defects present upon examination.  There are no 
further complaints of plantar foot pain noted in the service 
medical records.  

An examination was conducted by VA in August 1994.  At that 
time, first degree bilateral pes planus was noted, more 
severe on the left than on the right.  There were no 
callosities noted.  The pertinent impression was bilateral 
pes planus.  

Examinations were conducted by VA in September and November 
1996.  Pes planus was not noted in either examination report.  
VA outpatient treatment records are also negative for 
treatment of pes planus that was considered to be related to 
service.  

The veteran was treated for foot pain during service.  He has 
recently been diagnosed as having pes planus.  However, there 
is no medical opinion establishing a relationship and no 
evidence of continuity of symptomatology.  The veteran was 
scheduled for additional VA examinations in 1998 and 1999, 
but did not report for either examination.  Under these 
circumstances, the claim is not plausible and must be denied.  

B.  Left Knee

Service medical records show that the veteran was treated for 
left knee pain in September 1988 after having sustained an 
injury when he was tackled.  The knee was tender, with one 
plus swelling.  The assessment was of a knee sprain.  
Crutches were recommended for three days.  There is no 
evidence of any other knee complaints during service.  

Review of the medical records of treatment that the veteran 
received subsequent to service shows no complaints of left 
knee pain or manifestations of a left knee disability.  
Although the veteran was scheduled to have examinations to 
ascertain whether there were residuals of the inservice left 
knee injury, he failed to report to the examinations.  Where 
there is no demonstration of current disability, a well-
grounded claim has not been submitted.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, a plausible claim has not been submitted and 
must be denied.  

Conclusion 

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for bilateral pes planus with plantar 
fasciitis and for a left knee disorder is denied.


REMAND 

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  A claim that a 
condition has become more severe is well-grounded where the 
condition was previously service connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

This case was before the Board in May 1998 when it was 
remanded for additional development regarding the 
aforementioned increased rating claims, including the 
accomplishment of a VA orthopedic examination in order to 
determine the extent and nature of the veteran's 
disabilities.  The evidence of record indicates that the RO 
scheduled the veteran to undergo the VA examination 
referenced in the Board's remand in June 1998 and January 
1999, but the veteran failed to report.  The requests had 
apparently been sent to his latest known address of record 
and had not been returned as undeliverable.

In a Supplemental Statement of the Case mailed in April 1999, 
the RO notified the veteran of its reasons for continuing its 
denial of his claims and informed him of his failure to 
report for the scheduled VA examination.  However, the 
veteran has not offered any explanation for his failure to 
report for a VA examination, nor has he expressed a 
willingness to report for an examination.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b). 38 C.F.R. § 
3.655(a) (1999).  This paragraph provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original claim other than for 
compensation, the claim shall be denied.  38 C.F.R. § 
3.655(b) (1999).

In the present case, it does not appear that the RO has 
considered the veteran's claim in light of 38 C.F.R. § 3.655 
(1999).  The veteran's representative has pointed this out 
and the Board agrees that prior to its making a decision on 
the claims for increased evaluations, the RO must review the 
claim in light of 38 C.F.R. § 3.655 (1999).  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Prior to such review, the RO 
should re-schedule the veteran for the orthopedic examination 
noted above, and inform him of the possible consequences 
under 38 C.F.R. § 3.655 (1999) is he fails to report for 
these examinations.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
lumbosacral strain and traumatic 
arthritis of the right and left ankles, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested. All records obtained should 
be added to the claims folder.

2.  The RO again schedule the veteran for 
a VA orthopedic examination to determine 
the current nature and extent of his 
service-connected lumbosacral strain and 
traumatic arthritis of the ankles.  The 
veteran should be notified of the 
examination and informed that failing to 
report for it will result in a denial of 
his claims pursuant to 38 C.F.R. § 3.655 
(1999).  He should be notified of his 
obligation to show good cause for failing 
to report for any examination scheduled, 
if such becomes necessary. 

3.  If such examination is ultimately 
conducted, the examiner should determine 
the current extent and severity of the 
disability associated with the veteran's 
low back, left ankle, and right ankle 
disorders.  The appellant's claims file 
must be made available to the VA examiner 
for review prior to the examination.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner must provide 
a thorough description of the appellant's 
service-connected disorders and render 
objective clinical findings concerning 
the severity of the disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the veteran's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.  A 
complete rationale for all conclusions 
reached should be provided.

4.  If the examination is ultimately not 
accomplished, the RO should make a 
determination for the record as to 
whether the veteran should be denied 
under the provisions of 38 C.F.R. § 3.655 
(1999).  If that decision is adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
appropriate time to respond.

5.  If the examination is accomplished, 
the RO should again review the evidence 
and consider whether the increased 
evaluations are warranted.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be given the appropriate 
time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
veteran needs to take no action until so informed, but is 
free to submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

